DETAILED ACTION
This is a first action on the merits. Claims 1-21 are pending. Claims dated 01/06/2021 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted between the dates of 03/24/2021 to 10/12/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informality in lines 1-2: “wherein detecting, with an in-situ sensor, a value of the second agricultural characteristic…”. Since antecedent basis for the limitations “in-situ sensor” and “value of the second agricultural characteristic” exists in claim 12, and claim 14 is dependent on claim 12, Examiner suggests said informality be corrected as “wherein detecting, with [[an]] the in-situ sensor, [[a]] the value of the second agricultural characteristic…”. Appropriate correction is required.

Claim 16 is objected to because of the following informality in lines 1-2: “wherein receiving a prior information map…”. Since antecedent basis for the limitation “prior information map” exists in claim 12, and claim 16 is dependent on claim 12, Examiner suggests said informality be corrected as “wherein receiving [[a]] the prior information map…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“predictive model generator” in at least claim 1
 “predictive map generator” in at least claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the above claim limitations will be treated as control unit(s) – [0096] the processors […] facilitate the functionality of the other components or items in those systems; [0104] It will also be noted that the elements of FIG. 2, or portions thereof, may be disposed on a wide variety of different devices. One or more of those devices may include an on-board computer, an electronic control unit, a display unit, a server, a desktop computer, a laptop computer, a tablet computer, or other mobile device, such as a palm top computer, a cell phone, a smart phone, a multimedia player, a personal digital assistant, etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
5.	Claim 1 of this application is patentably indistinct from claim 19 respectively of Application No. 17/066,444, herein after referred to as ‘444.

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17/067,383 (this application)
Application 17/066,444 (co-pending application)
Claim 1: An agricultural work machine, comprising: 
a communication system that receives a prior information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; 
a geographic position sensor that detects a geographic location of the agricultural work machine; 
an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location; 
a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the prior information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location;
and a predictive map generator that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model.
Claim 19: An agricultural work machine comprising: 
a communication system that receives a prior information map that includes values of a weed characteristic corresponding to different geographic locations in a field: 
a geographic position sensor that detects a geographic location of the agricultural work machine; 
an in-situ sensor that detects a value of an agricultural characteristic corresponding to a geographic location; 
a predictive model generator that generates a predictive agricultural model that models a relationship between the weed characteristic and the agricultural characteristic based on a value of the weed characteristic in the prior information map at the geographic location and a value of the agricultural characteristic sensed by the in- situ sensor at the geographic location; 

a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the weed characteristic in the prior information map and based on the predictive agricultural model: 
a controllable subsystem; and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘444, in view of Javault et al. (US 20210149406 A1, herein after “Javault”). Claim 1 is substantially similar in that of claim 19 of ‘444 except that claim 1 omits the following features recited in claim 19 of ‘134 (see bolded portions above):
Claim 1 recites “a first agricultural characteristic” instead of “a weed characteristic”.
Claim 1 does not recite “a controllable subsystem; and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map”.

However, in the same field of endeavor, Javault discloses a first agricultural characteristic that is a “weed characteristic” (Javault Fig. 3 weed density), and “a controllable subsystem; and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map” (Javault [0140] the system can generate a deployment recommendation that includes a timing recommendation for an agricultural operation and a recommended subset of target plants in the agricultural field on which to execute the agricultural operation […] Thus, the system can recommend agricultural operations for the autonomous vehicle to execute for particular regions of the agricultural field) – see also 35 USC § 102 claim rejection of claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated the teachings of Javault to include disclosing a first agricultural characteristic that is a “weed characteristic”, for the motivation of implementing weeding recommendations (Javault [0151]). It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to have incorporated the teachings of Javault to include “a controllable subsystem; and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map”, for the motivation of executing agricultural operations based of the recommendations” (Javault [0140]). 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1:
Claim 1 is directed to a machine. Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
(Claim 1) An agricultural work machine, comprising: 
a communication system that receives a prior information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; 
a geographic position sensor that detects a geographic location of the agricultural work machine: an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location; 
a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the prior information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location; 
and a predictive map generator that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model.
The Examiner submits that the foregoing bolded limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “modeling a relationship” between two values and “mapping predictive values” in the context of this claim encompasses a person looking at data values collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea(s) into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional” limitations” while the bolded portions continue to represent the “abstract idea”):
(Claim 1) An agricultural work machine, comprising: 
a communication system that receives a prior information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field; 
a geographic position sensor that detects a geographic location of the agricultural work machine: an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location; 
a predictive model generator that generates a predictive agricultural model that models a relationship between the first agricultural characteristic and the second agricultural characteristic based on a value of the first agricultural characteristic in the prior information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location; 
and a predictive map generator that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model.
For the following reason(s), the Examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receiving a prior information map…”, “detecting a value”, and “sens[ing] by the in-situ sensor…”, the Examiner submits that these limitations are insignificant extra-solution activities that merely use a computer or well-known sensor (i.e., communication system, predictive model generator, and in-situ sensor) to perform the process(es). In particular, the receiving steps from the sensors and from external source(s) are recited at a high level of generality (i.e., as a general means of gathering agricultural data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The communication system and the predictive map generator merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose agricultural environment. The “communication system” and “predictive model generator” are recited at a high level of generality and merely automates the generating step.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, that reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a communication system and predictive model generator to perform the generating… amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, regarding the additional limitations of ““receiving a prior information map…”, “detecting a value…”, and “sens[ing] by the in-situ sensor…”, the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “receiving a prior information map” and “detecting a value…”, and “sens[ing] by the in-situ sensor…”, are well-understood, routine, and conventional activities as exemplified by the cited art for the 35 USC § 102 claim rejection of claim 1. Furthermore, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Independent claims 12, 19 and 21 substantially recite the same limitations as the representative claim, independent claim 1, and thus, are not patent eligible for the same reasons as disclosed above.
Dependent claims 3-11, 14-18 and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, specifically directed to additional aspects of the sensor and generating steps, but are not integrated into a practical application. Also, although claim 18 is directed to controlling […] to present […] a map, this additional limitation of “presenting a map” is also well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Therefore, in view of the above, dependent claims 3-11, 14-18, and 20 are not patent eligible under the same rationale as provided for in the rejection of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Javault et al. (US 20210149406 A1) and herein after will be referred to as Javault.

Regarding claim 1, Javault teaches an agricultural work machine, comprising (Fig. 4 agricultural autonomous vehicle 100): 
a communication system ([0168] processor, communication interface) that receives a prior information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field (Fig. 3 plant map(s) with plant profile; [0018] derive various plant metrics of the plant from these features, such as normalized difference vegetation index (hereinafter “NDVI”); [0064] Thus, upon subsequent deployments of the autonomous vehicle to an agricultural field, the autonomous vehicle can: generate an incomplete plant map, by recording images of the plant bed in real-time; and align this incomplete map with known plant maps in order to determine the position of the autonomous vehicle relative to the plant field. Once the autonomous vehicle localizes itself relative to a known plant map, the autonomous vehicle can additionally uniquely identify each plant in the agricultural field; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130); 
In Javault, Examiner interprets the received “prior information map(s)” corresponds to the received known plant map(s). Examiner interprets “a first agricultural characteristic” corresponds to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.  
a geographic position sensor that detects a geographic location of the agricultural work machine (Fig. 4 geospatial position sensors 108);
an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data); 
a predictive model generator ([0168] processor) that generates a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the first agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction) 
and the second agricultural characteristic (Fig. 3 initial value of the weed density)
based on a value of the first agricultural characteristic in the prior information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density);
and a predictive map generator ([0168] processor) that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model (Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model; [0151] the system can generate a target time for a weeding recommendation based on the predicted time series of the weed density metric proximal to (i.e., within a threshold distance of) a target plant in the agricultural field). 

Regarding claim 2, Javault teaches the agricultural work machine of claim 1.
Javault also teaches wherein the predictive map generator configures the functional predictive agricultural map for consumption by a control system that generates control signals to control a controllable subsystem on the agricultural work machine based on the functional predictive agricultural map ([0140] the system can generate a deployment recommendation that includes a timing recommendation for an agricultural operation and a recommended subset of target plants in the agricultural field on which to execute the agricultural operation […] Thus, the system can recommend agricultural operations for the autonomous vehicle to execute for particular regions of the agricultural field).

Regarding claim 3, Javault teaches the agricultural work machine of claim 1.
Javault also teaches wherein the in-situ sensor on the agricultural work machine is configured to detect, as the value of the second agricultural characteristic, a weed characteristic corresponding to the geographic location (Fig. 3 weed density; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 4, Javault teaches the agricultural work machine of claim 3. 
Javault also teaches wherein the in-situ sensor comprises: an image detector configured to detect an image indicative of the weed characteristic (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 5, Javault teaches the agricultural work machine of claim 4. 
Javault also teaches wherein the image detector is oriented to detect an image proximate the agricultural work machine and further comprises: an image processing system configured to process the image to identify the weed characteristic in the image ([0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 6, Javault teaches the agricultural work machine of claim 3. 
Javault also teaches wherein the in-situ sensor generates a sensor signal indicative of the weed characteristic and further comprises: a processing system that receives the sensor signal and is configured to identify, as the weed characteristic, a weed intensity value indicative of an intensity of weeds at the geographic location ([0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 9, Javault teaches the agricultural work machine of claim 3.
 wherein the prior information map comprises a prior vegetative index map that maps, as the first agricultural characteristic, vegetative index values to the different geographic locations in the field ([0064] known plant maps; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130), 
Examiner interprets “vegetative index values” in light of Applicant’s specification which discloses in para. [0019] are “indicative of vegetative growth”. Examiner corresponds “vegetative index values” to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.
and wherein the predictive model generator is configured to identify a relationship between the vegetative index values (Fig. 3 global condition data) and the weed characteristic (Fig. 3 initial value of the weed density) based on the weed characteristic value detected at the geographic location and the vegetative index value, in the vegetative index map, at the geographic location, the predictive agricultural model being configured to receive a vegetative index value as a model input and generate a weed characteristic value as a model output based on the identified relationship ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density; Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model).

Regarding claim 10, Javault teaches the agricultural work machine of claim 6.
Javault also teaches wherein the prior information map comprises a prior vegetative index map that maps, as the first agricultural characteristic vegetative index values to the different geographic locations in the field ([0064] known plant maps; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130), 
and wherein the predictive model generator is configured to identify a relationship between the vegetative index values (Fig. 3 global condition data) and the weed intensity characteristic (Fig. 3 initial value of the weed density) based on the weed intensity value detected at the geographic location and the vegetative index value, in the vegetative index map, at the geographic location, the predictive agricultural model being configured to receive a vegetative index value as a model input and generate a weed intensity value as a model output based on the identified relationship ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density; Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model).

Regarding claim 12, Javault teaches a computer implemented method of generating a functional predictive agricultural map, comprising:
receiving a prior information map, at an agricultural work machine (Fig. 4 agricultural autonomous vehicle 100) that includes values of a first agricultural characteristic corresponding to different geographic locations in a field (Fig. 3 plant map(s) with plant profile; [0064] Thus, upon subsequent deployments of the autonomous vehicle to an agricultural field, the autonomous vehicle can: generate an incomplete plant map, by recording images of the plant bed in real-time; and align this incomplete map with known plant maps in order to determine the position of the autonomous vehicle relative to the plant field. Once the autonomous vehicle localizes itself relative to a known plant map, the autonomous vehicle can additionally uniquely identify each plant in the agricultural field; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130); 
In Javault, Examiner interprets the received “prior information map(s)” corresponds to the received known plant map(s). Examiner interprets “a first agricultural characteristic” corresponds to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.  
detecting a geographic location of the agricultural work machine (Fig. 4 geospatial position sensors 108);
detecting, with an in-situ sensor, a value of a second agricultural characteristic corresponding to the geographic location (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data); 
generating a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the first agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction) 
and the second agricultural characteristic (Fig. 3 initial value of the weed density);
and controlling a predictive map generator ([0168] processor) to generate the functional predicted agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density; Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model; [0151] the system can generate a target time for a weeding recommendation based on the predicted time series of the weed density metric proximal to (i.e., within a threshold distance of) a target plant in the agricultural field). 

Regarding claim 13, Javault teaches the computer implemented method of claim 12.
Javault also teaches and further comprising: configuring the functional predictive agricultural map for a control system that generates control signals to control a controllable subsystem on the agricultural work machine based on the functional predictive agricultural map ([0140] the system can generate a deployment recommendation that includes a timing recommendation for an agricultural operation and a recommended subset of target plants in the agricultural field on which to execute the agricultural operation […] Thus, the system can recommend agricultural operations for the autonomous vehicle to execute for particular regions of the agricultural field).

Regarding claim 14, Javault teaches the computer implemented method of claim 12.
Javault also teaches wherein detecting, with an in-situ sensor, a value of the second agricultural characteristic comprises detecting a weed characteristic corresponding to the geographic location (Fig. 3 weed density; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data),
	and wherein receiving the prior information map comprises receiving a prior vegetative index map that maps, as the first agricultural characteristic, vegetative index values to the different geographic locations in the field. ([0064] known plant maps; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130), 
Examiner interprets “vegetative index values” in light of Applicant’s specification which discloses in para. [0019] “indicative of vegetative growth”. Examiner corresponds “vegetative index values” to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.  

Regarding claim 15, Javault teaches the computer implemented method of claim 14.
Javault also teaches wherein detecting the weed characteristic comprises: detecting a weed intensity characteristic value indicative of an intensity of weeds at the geographic location ([0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 16, Javault teaches the computer implemented method of claim 12.
Javault also teaches wherein receiving a prior information map comprises: receiving a prior in formation map generated from a prior operation performed in the field ([0064] known plant maps).

Regarding claim 17, Javault teaches the computer implemented method of claim 14. 
Javault also teaches wherein generating a predictive agricultural model comprises: identifying a relationship between the vegetative index values (Fig. 3 global condition data) and the weed characteristic (Fig. 3 initial value of the weed density) based on the weed characteristic value detected at the geographic location and the vegetative index value, in the vegetative index map, at the geographic location (Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model); 
and controlling a predictive model generator to generate the predictive agricultural model that receives a vegetative index value as a model input and generates a weed characteristic value as a model output based on the identified relationship ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density).

Regarding claim 19, Javault teaches an agricultural work machine, comprising (Fig. 4 agricultural autonomous vehicle 100): 
a communication system ([0168] processor, communication interface) that receives a prior vegetative index map that indicated vegetative index values corresponding to different geographic locations in a field (Fig. 3 plant map(s) with plant profile; [0018] derive various plant metrics of the plant from these features, such as normalized difference vegetation index (hereinafter “NDVI”); [0064] Thus, upon subsequent deployments of the autonomous vehicle to an agricultural field, the autonomous vehicle can: generate an incomplete plant map, by recording images of the plant bed in real-time; and align this incomplete map with known plant maps in order to determine the position of the autonomous vehicle relative to the plant field. Once the autonomous vehicle localizes itself relative to a known plant map, the autonomous vehicle can additionally uniquely identify each plant in the agricultural field; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130); 
In Javault, Examiner interprets the received “prior vegetative index map(s)” corresponds to the received known plant map(s). Examiner interprets “vegetative index values” corresponds to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.  
a geographic position sensor that detects a geographic location of the agricultural work machine (Fig. 4 geospatial position sensors 108);
an in-situ sensor that detects a weed characteristic value, of a weed characteristic, corresponding to the geographic location (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data); 
a predictive model generator ([0168] processor) that generates a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the vegetative index values (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction) 
and the weed characteristic (Fig. 3 initial value of the weed density)
based on a vegetative index value in the prior information map at the geographic location and the weed characteristic value of the weed characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density);
and a predictive map generator ([0168] processor) that generates a functional predictive weed map of the field, that maps predictive weed characteristic values to the different locations in the field, based on the vegetative index values in the prior vegetative index map and based on the predictive weed model (Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model; [0151] the system can generate a target time for a weeding recommendation based on the predicted time series of the weed density metric proximal to (i.e., within a threshold distance of) a target plant in the agricultural field). 

Regarding claim 20, Javault teaches the agricultural work machine of claim 19. 
Javault also teaches wherein the in-situ sensor comprises: an image detector configured to detect an image indicative of the weed characteristic (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).
	and an image processing system configured to process the image indicative of the weed characteristic to identify the weed characteristic in the image indicative of the weed characteristic ([0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).

Regarding claim 21, Javault teaches an agricultural system, comprising (Fig. 4 agricultural autonomous vehicle 100): 
a communication system ([0168] processor, communication interface) that receives a prior information map that includes values of a first agricultural characteristic corresponding to different geographic locations in a field (Fig. 3 plant map(s) with plant profile; [0064] Thus, upon subsequent deployments of the autonomous vehicle to an agricultural field, the autonomous vehicle can: generate an incomplete plant map, by recording images of the plant bed in real-time; and align this incomplete map with known plant maps in order to determine the position of the autonomous vehicle relative to the plant field. Once the autonomous vehicle localizes itself relative to a known plant map, the autonomous vehicle can additionally uniquely identify each plant in the agricultural field; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130); 
In Javault, Examiner interprets the received “prior information map(s)” corresponds to the received known plant map(s). Examiner interprets “a first agricultural characteristic” corresponds to at least one of the multiple plant metrics, NDVI, stalk location, local condition data, and global condition data as shown in Fig. 3.  
a geographic position sensor that detects a geographic location of the agricultural work machine (Fig. 4 geospatial position sensors 108);
an in-situ sensor that detects a value of a second agricultural characteristic corresponding to the geographic location (Fig. 4 front cameras 112; [0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data); 
a predictive model generator ([0168] processor) that generates a predictive agricultural model ([0106] plant state prediction model) that models a relationship between the first agricultural characteristic (Fig. 3 global condition data; [0020] the system can record timeseries of global condition data, which may be applicable to all plants of the agricultural field (e.g., a series of satellite images of the agricultural field, temperature timeseries data, rainfall timeseries data, humidity timeseries data representing environmental exposure of the agricultural field or agricultural region more generally) to the plant profile of the individual plant. The system can then correlate these local condition data and these global condition data from the plant profile of the individual plant with the plant metrics of the individual plant to generate high-temporal-resolution predictions of the state of the individual plant in the agricultural field at any target time independent of the time elapsed since a most recent deployment of the autonomous vehicle; [0102] In this implementation, the system can access (e.g., from a local weather station or stationary instrumentation deployed in the field) weather data, such as temperature, humidity, solar index, wind speed and direction) 
and the second agricultural characteristic (Fig. 3 initial value of the weed density)
based on a value of the first agricultural characteristic in the prior information map at the geographic location and a value of the second agricultural characteristic sensed by the in-situ sensor at the geographic location ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density);
and a predictive map generator ([0168] processor) that generates a functional predictive agricultural map of the field, that maps predictive values of the second agricultural characteristic to the different geographic locations in the field, based on the values of the first agricultural characteristic in the prior information map and based on the predictive agricultural model (Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model; [0151] the system can generate a target time for a weeding recommendation based on the predicted time series of the weed density metric proximal to (i.e., within a threshold distance of) a target plant in the agricultural field). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Javault, in view of Picon Ruiz et al. (US 20220327815 A1) and herein after will be referred to as Ruiz.

Regarding claim 7, Javault teaches the agricultural work machine of claim 3.
Javault also teaches wherein the in-situ sensor generates a sensor signal indicative of the weed characteristic and further comprises: a processing system that receives the sensor signal and is configured to identify, as the weed characteristic, a weed type characteristic value (Fig. 3 weed density; [0079] the system can evaluate machine learning models on 2D and/or 3D images of the target plant to identify features of the target plant such as individual leaves, fruit, flowers, etc. The system can then track these features as a component of a plant profile.)
Javault does not explicitly teach the weed type characteristic value is indicative of a type of weeds at the geographic location.
However, in the same field of endeavor, Ruiz teaches an in-situ sensor generates a sensor signal indicative of the weed characteristic and further comprises: a processing system that receives the sensor signal and is configured to identify, as the weed characteristic, a weed type characteristic value indicative of a type of weeds at the geographic location ([0043] An image recording device 90 (e.g., a digital camera capable of recording high resolution pictures with a resolution in the range of 1024 up-to 10000 px) takes an image of section 1 and provides the image as a test input image 91 to the computer system 100 where it is received 1100 by a corresponding interface 110. The test input image 91 schematically shows crop plants of a crop species 10 (triangles) in the agricultural field where section 1 belongs to. Further, the test input 91 shows weed plants of one or more weed species 11, 12, 13 among said crop plants. The weed plants are spread between the crop plants (crop species 10). In a natural field situation, weeds of different weed species can be spread quite regularly or they may appear in certain clusters. In the example, there is a cluster of weed plants of species 11 (e.g., Digitaria sanguinalis), a cluster of weed plants of species 13 (e.g., Setaria verticillata), and two clusters of weed plants of species 12 (e.g., Chenopodium albums). As illustrated in the schematic example, plants in the image 91 can have overlapping parts. For example, some crop plants overlap other crop plants and overlap some of the weed plants (as schematically shown in FIG. 1). Weed plants may also overlap crop plants; see Fig. 1 showing different species of weeds 11, 12, 13 with different shapes at the geographic location). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Javault to incorporate the teachings of Ruiz to include the weed type characteristic value is indicative of a type of weeds at the geographic location, in this case indicative of a specific type of weed species at the geographic location, for the motivation of tailoring the control treatment mechanism(s) based on outcome of the weed identification and the detected field conditions (Ruiz [0128]) and optimizing available resources (Ruiz [0004]).

Regarding claim 11, Javault, as modified, teaches the agricultural work machine of claim 7.
Javault also teaches wherein the prior information map comprises a prior vegetative index map that maps, as the first agricultural characteristic, vegetative index values to the field ([0064] known plant maps; [0074] the system can associate each plant location in the plant map with an individual plant profile representing multiple plant metrics of the plant, local condition data relevant to the plant, and/or global condition application to each plant in the agricultural field in Blocks S130),
and wherein the predictive model generator is configured to identify a relationship between the vegetative index values (Fig. 3 global condition data) and the weed type characteristic (Fig. 3 initial value of the weed density) based on the weed type value detected at the geographic location and the vegetative index value, in the vegetative index map, at the geographic location, the predictive agricultural model being configured to receive a vegetative index value as a model input and generate a weed type value as a model output based on the identified relationship ([0151] More specifically, the system can: extract the initial value of the weed density metric of the target plant based on the first set of images; populate the plant profile of the target plant with the location of the target plant and the initial value of the weed density metric of the target plant; predict a time series of the weed density metric of the target plant based on the initial value of the weed density metric of the target plant and the set of global condition data; and populate the plant profile of the target plant with the time series of the weed density metric of the target plant. The system can then generate the plant-specific timing recommendation for the weeding operation based on an earliest data point in the time series of the weed density metric that exceeds a threshold weed density; Fig. 2A predicted plant time series metrics S260 mapped to plant locations in plant map S222 based on global condition data S250 and the plant state prediction model).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Javault, in view of Wolff (US 20130126399 A1) and herein after will be referred to as Wolff.

Regarding claim 8, Javault teaches the agricultural work machine of claim 5.
Javault also teaches wherein the image detector is configured to capture an image that includes at least one weed of the at least one weed 0095] In addition to extracting local condition data based on additional sensors mounted onto the autonomous vehicle, the system can extract local condition data from the set of images captured by the autonomous vehicle. For example, the autonomous vehicle can identify weeds or other non-target plants based on the set of images. The system can therefore calculate a weed density and store this statistic as local condition data).
Javault does not explicitly teach that the image includes at least one weed seed processed by the agricultural work machine, and wherein the image processing system is configured to identify a weed intensity value, indicative of an intensity of weeds at the geographic location, or a weed type value, indicative of a type of weed at the geographic location, based on the image of the at least one weed seed.
However, Wolff teaches an image includes at least one weed seed processed by the agricultural work machine (Fig. 2F captured image including weed seed; Fig. 1 apparatus 100; [0082] FIG. 2F shows a weed seed which has significantly less roughness by comparison with the sugar beet seed ball (FIG. 2A); [0005] steps carried out on the seed such as for example cleaning and grading by shape and size, cleaning processes may be carried out for example using screening devices, sorters and apparatus for removing stubble and stones, processes for sorting sizes using mechanical round-hole and slotted sieves and gravity sorting methods; [0009] discloses an apparatus for grading plant seeds by density, which uses a first detector known per se (for example an optical length measuring device) to determine a mechanical dimension of the seed),
and wherein the image processing system is configured to identify a weed intensity value, indicative of an intensity of weeds at the geographic location, or a weed type value, indicative of a type of weed at the geographic location, based on the image of the at least one weed seed (Table 1-3 frequency of weeds in %; supported by [0049]-[0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Javault to incorporate the teachings of Wolff to include that the image includes at least one weed seed processed by the agricultural work machine, and wherein the image processing system is configured to identify a weed intensity value, indicative of an intensity of weeds at the geographic location, or a weed type value, indicative of a type of weed at the geographic location, based on the image of the at least one weed seed, because doing so provides “improvements in the inspection and/or preparation of seed lots” (Wolff [0012]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Javault, in view of Chen et al. (US 20200202127 A1) and herein after will be referred to as Chen.

Regarding claim 18, Javault teaches the computer implemented method of claim 17.
Javault also teaches further comprising: controlling an operator interface mechanism ([0055] The work order interface (or a remote computer system) can thus define waypoints, vertices, and/or a boundary around the agricultural field accordingly. The work order interface can then prompt the user (or field operator, remote operator) to enter: a plant species (butter lettuce, Yukon potato, soybean) of the crop planted on the agricultural field; a plant maturity (e.g., an age or heading stage) of the crop; and an agricultural operation for the agricultural field).
Javault does not explicitly teach: controlling an operator interface mechanism to present the functional predictive agricultural map.
However, Chen teaches controlling an operator interface mechanism to present a functional predictive agricultural map ([0036] The model generates a predicted yield value for each field. The predicted yield value is used to update field yield map(s) of agricultural field(s) for forecasting and can be displayed to a user with a graphical user interface (GUI) of a client computing device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the controlling an operator interface mechanism to incorporate the teachings of Chen to include: to present the functional predictive agricultural map, for the motivation of helping inform the user, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “obtaining the ability to display known information onto a user’s screen”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5995895-A: Watt discloses a similar agricultural work machine and predictive maps of the field.
US-20040141641-A1: McDonald discloses a weed seed image analyzer able to distinguish between different weed seed types.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662